 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    MICHAEL PATTERSON,                              Case No. 2:17-cv-02131-JCM-VCF
12                      Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for extension of time (first request) (ECF No. 23), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for extension of time (first

20   request) (ECF No. 23) is GRANTED. Respondents will have through March 11, 2019, to file an

21   answer or other response to the second amended petition (ECF No. 19).

22          DATED: December 14, 2018.
23                                                              ______________________________
                                                                JAMES C. MAHAN
24                                                              United States District Judge
25

26
27

28
                                                     1
